                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                       No. 19-cr-2078-CJW-3
 vs.
                                             REPORT AND RECOMMENDATION
 MARSHAL DILLION ROSENBAUM,

       Defendant.
                                ____________________


       On June 21, 2021, the above-named defendant appeared before the undersigned
United States Magistrate Judge by consent and, pursuant to Federal Rule of Criminal
Procedure 11, pleaded guilty to Count 10 of the Second Superseding Indictment,
Conversion of Property Pledged to a Farm Credit Agency, in violation of 18 U.S.C.
Sections 658 and 2. After cautioning and examining Defendant under oath concerning
each of the subjects mentioned in Rule 11, I determined that Defendant’s decision to
plead guilty was knowing and voluntary, and the offense charged was supported by an
independent basis in fact containing each of the essential elements of the offense. I
therefore RECOMMEND that the Court ACCEPT Defendant’s guilty plea and
adjudge Defendant guilty.
       At the commencement of the Rule 11 proceeding, I placed Defendant under oath
and explained that if Defendant answered any question falsely, the Government could
prosecute Defendant for perjury or for making a false statement. I also advised Defendant
that in any such prosecution, the Government could use against Defendant any statements
made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Second Superseding Indictment
and further acknowledged that Defendant had fully discussed the Second Superseding
Indictment with Defendant’s counsel. Defendant acknowledged that Defendant had fully
conferred with Defendant’s counsel prior to deciding to plead guilty and that Defendant
was satisfied with counsel’s services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offense
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;

       6.     That Defendant would have the right to subpoena witnesses to testify at the
              trial, and if Defendant could not afford to pay the costs of bringing these
              witnesses to court, then the government would pay those costs;




                                             2
          7.    That Defendant would have the privilege against self-incrimination: i.e.,
                Defendant could choose to testify at trial, but need not do so; if Defendant
                chose not to testify, then the Court would instruct the jury that it could not
                draw any adverse inference from Defendant’s decision not to testify; and

          8.    That any verdict by the jury would have to be unanimous.

          I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
          • Plea Agreement
          I determined that Defendant was pleading guilty pursuant to the Revised
Memorandum of a Proposed Plea Agreement between the United States Attorney’s Office
and Defendant (“the plea agreement”). After confirming that a copy of the written plea
agreement was in front of Defendant and Defendant’s counsel, I determined that
Defendant understood the terms of the plea agreement. I summarized the plea agreement,
and made certain Defendant understood its terms.1
          • Dismissal of Charges
          I explained that the plea agreement provides for dismissal of the other counts of
the Second Superseding Indictment if Defendant pleads guilty to Count 10 of the Second
Superseding Indictment, and that a district judge will decide whether or not to accept the
sentencing agreement. If the district judge decides to reject the sentencing agreement,
then Defendant will have an opportunity to withdraw the guilty plea and instead plead not
guilty.


1
 The parties informed me that they know Defendant did not sign paragraph 8J of the plea
agreement and paragraph 8N was intentionally crossed out of the plea agreement. These
paragraphs are not necessary to establish a factual basis for Defendant’s guilty plea to Count 10.
Any dispute the parties may have about the factual allegations in these paragraphs may be
deferred or the sentencing hearing.



                                                3
      • Elements of Crime and Factual Basis
      I summarized the charges against Defendant and listed the elements of the crime
charged. I determined that Defendant understood each and every element of the crime,
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crime charged. For the offense to which Defendant was pleading guilty, I elicited a
full and complete factual basis for all elements of the crime charged in the Second
Superseding Indictment.     Defendant’s attorney indicated that the offense to which
Defendant was pleading guilty was factually supported.
      • Sentencing
      I explained to Defendant that the district judge will determine the appropriate
sentence at the sentencing hearing. I explained that the Court will use the advisory United
States Sentencing Guidelines to calculate Defendant’s sentence. I explained that the
sentence imposed might be different from what the advisory guidelines suggest it should
be and may be different from what Defendant’s attorney had estimated.
      I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.
      I advised Defendant of the consequences of the guilty plea, including the maximum
term of imprisonment, the maximum term of supervised release, and the maximum fine.
Specifically, I advised Defendant that Count 10 of the Second Superseding Indictment is
punishable by the following maximum penalties: (1) not more than five years in prison
without the possibility of parole; (2) a period of supervised release following prison of
not more than three years; and (3) a fine of not more than $250,000. I further advised



                                            4
Defendant he may be subject to the alternative fine provisions of 18 U.S.C. Section 3571.
Under this section, the maximum fine that may be imposed on him is the greatest of the
following amounts: (1) twice the gross gain to Defendant resulting from the offense; (2)
twice the gross loss resulting from the offense; (3) $250,000; or (4) the amount specified
in the section defining the offense.
       I explained that the Court will impose conditions of supervised release, and that if
Defendant violates a condition of supervised release, then the Court could revoke
Defendant’s supervised release and require Defendant to serve all or part of the term of
supervised release in prison, without credit for time previously served on supervised
release. I advised Defendant that regardless of the sentence imposed, there would be no
possibility of parole. I also advised Defendant that the Court will impose a mandatory
special assessment of $100.00, which Defendant must pay, and that Defendant will be
required to pay restitution as set forth in paragraph 17 of the plea agreement. I advised
Defendant of the collateral consequences of pleading guilty. Defendant acknowledged
understanding all of the above consequences.
       • Waiver of Appeal
       I explained that Defendant has waived his right to appeal, except under the limited
circumstances set forth in paragraph 24 of the plea agreement. The Government retains
its right to appeal the sentence in this case.
       Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts
Defendant’s guilty plea, Defendant will have no right to withdraw the plea at a later date,
even if the sentence imposed is different from what Defendant anticipated.
       Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Count 10 of the Second Superseding Indictment.



                                                 5
I find the following with respect to the guilty plea:
       1.     Defendant’s plea is voluntary; knowing; not the result of force, threats or
              promise; and Defendant is fully competent.

       2.     Defendant is aware of the minimum and maximum punishment for the count
              to which Defendant pleaded guilty.

       3.     Defendant knows of and voluntarily waived Defendant’s jury trial rights.

       4.     There is a factual basis for the plea.

       5.     Defendant is guilty of the crime to which Defendant pleaded guilty.

       I found by clear and convincing evidence that Defendant is not likely to flee or to
pose a danger to the safety of any other person or the community. Therefore, in
accordance with 18 U.S.C. Sections 3143(a) and 3142(c), Defendant was released
pursuant to the terms of bond, and Defendant shall surrender to the United States
Marshals Service on a date to be determined by the United States District Judge.
       Defendant has waived his right to object to this Report and Recommendation.
       DONE AND ENTERED at Cedar Rapids, Iowa, this 21st day of June, 2021.




                                             6
